DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the CPU changes the color of the contents according to the measurement results of the light sensor” as read on the bottom of page 6) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that claims 1 and 10 only require that the CPU change the a pixel value according to the measured ambient light and that a pixel value includes a value representing color (which also suggests that the pixel value contains other values representing luminance/brightness, etc).  The claims do not recite only changing a color value in reference to the measured ambient light.  Accordingly, the Joseph reference reads upon the claim language as recited.  Please see claim rejection incorporating the newly amended subject matter below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joseph et al. (hereinafter Joseph – US Doc. No. 20120139956).
	Regarding claim 1, Joseph discloses an information display device comprising: a surface member configured to be at least partially transmissive for light (Figure 1, element 110); a display disposed on a back side of the surface member and capable of displaying a display image (130), the display image including an information area for displaying information and a non-information area for displaying no information (as shown in Figures 2A/b – note that the areas with writing are information areas and the areas resembling a wood fascia are non-information areas); a light measurement unit configured to measure an amount of ambient light around the information display device (Figure 1, element 180); and a controller configured to acquire the amount of ambient light measured by the light measurement unit, the controller (152) configured to change a pixel value of the display image according to the amount of ambient light so that the display is difficult to be seen through a surface of the surface member (see paragraph 0033 – specifically note the last sentence of the paragraph), wherein the pixel value includes a value representing a color, and the controller is configured to change a color of the non-information area to match a color of the surface member (see paragraphs 0037, 0041, and 0046).
	Regarding claim 3, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the controller is configured to change the color of the non-information area to match the color of the surface member each time the display image is changed (see paragraph 0046 – note that the non-information area color is changed to provide proper blending which would occur each time the display is changed).
	Regarding claim 4, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the pixel value includes a value representing brightness, and the controller is configured to adjust brightness of the display image so that a minimum value of the brightness of the display image is equal to or higher than a threshold value, and set the threshold value to be smaller as the amount of ambient light measured by the light measurement unit is smaller (see paragraph 0037 – note that the brightness level of the display [read: pixels] is chosen based on the ambient light to allow for proper blending of the information and non-information areas).
	Regarding claim 5, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a memory configured to store a pixel value representing a color or brightness of the surface member, wherein the controller is configured to change a pixel value of the non- information area according to the pixel value stored in the memory (Figure 1, element 160/168; see also paragraphs 0036-0037).
	Regarding claim 6, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that no reflective layer for reflecting the ambient light at least on a front side of the surface member and between the surface member and the display (see paragraph 0032 – note that element 114 is not a mirrored surface).
	Regarding claim 7, Joseph discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further a viewing angle control filter disposed between the surface member and the display, the viewing angle control filter having a property of limiting transmission of light in all directions other than a normal direction of the display (see paragraph 0025 – note that materials for the theming of the environment and the light from the thematic overlay is typically "diffuse reflection" in that the light is being reflected from an uneven or granular surface such that an incident ray of light is seemingly reflected at a number of angles [e.g., is not specular reflection from a mirrored surface]).
	Regarding claim 8, Joseph discloses all of the limitations of claim 7 as discussed in the claim 7 rejection above and further that the viewing angle control filter is disposed closer to the display than the surface member (Figure 1, element 116).
	Regarding claim 10, Joseph discloses an information display method using a device comprising a surface member that is at least partially transmissive for light (Figure 1, element 110), a display disposed on a back side of the surface member (130) and capable of displaying a display image including an information area for displaying information and a non-information area for displaying no information (as shown in Figures 2A/b – note that the areas with writing are information areas and the areas resembling a wood fascia are non-information areas), a light measurement unit configured to measure an amount of ambient light around the information display device (Figure 1, element 180), and a controller configured to control the display (152), the information display method including: changing a color of the non-information area to match the color of the surface member (see paragraphs 0037, 0041, and 0046); acquiring the amount of ambient light measured by the light measurement unit (see paragraph 0037); and changing brightness of the display image according to the amount of ambient light to so that the display is difficult to be seen through a surface of the surface member (see paragraph 0033 – specifically note the last sentence of the paragraph).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694